Citation Nr: 9931547	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Appropriate rating for left leg deep venous thrombosis 
with anomalous inferior vena cava, currently evaluated as 10 
percent disabling.

2.  Appropriate rating for right leg deep venous thrombosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to July 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  This rating decision 
originally granted entitlement to service connection for the 
veteran's left and right leg deep venous thrombosis and 
evaluated the conditions as each, separably, 10 percent 
disabling, effective from July 1995, which is the month he 
was discharged from active service. 


FINDINGS OF FACT

1.  Prior to January 12, 1998, the symptomatology 
attributable to the veteran's left leg deep venous thrombosis 
with anomalous inferior vena cava is manifested by complaints 
of pain and swelling, and by observations of mild, recurring 
edema; but did not result in persistent swelling increased on 
standing or walking one or two hours readily relieved by 
recumbency, moderate discoloration, pigmentation, cyanosis, 
stasis dermatitis, or skin ulceration.

2.  Prior to January 12, 1998, the symptomatology 
attributable to the veteran's right leg deep venous 
thrombosis is manifested by complaints of pain and swelling, 
and by observations of mild, recurring edema; but did not 
result in persistent swelling increased on standing or 
walking one or two hours readily relieved by recumbency, 
moderate discoloration, pigmentation, cyanosis, stasis 
dermatitis, or skin ulceration.

3.  From January 12, 1998, the symptomatology attributable to 
the veteran's left leg deep venous thrombosis with anomalous 
inferior vena cava is manifested by complaints of pain and 
swelling, and by observations of mild, recurring edema; but 
did not result in either persistent edema incompletely 
relieved by elevation or swelling increased on standing or 
walking one or two hours readily relieved by recumbency, or 
by either moderate discoloration, pigmentation, cyanosis or 
beginning stasis pigmentation or eczema, stasis dermatitis or 
skin ulceration.

4.  From January 12, 1998, the symptomatology attributable to 
the veteran's right leg deep venous thrombosis is manifested 
by complaints of pain and swelling, and by observations of 
mild, recurring edema; but did not result in either 
persistent edema incompletely relieved by elevation or 
swelling increased on standing or walking one or two hours 
readily relieved by recumbency, or by either moderate 
discoloration, pigmentation, cyanosis or beginning stasis 
pigmentation or eczema, stasis dermatitis or skin ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left leg deep venous thrombosis with anomalous inferior vena 
cava prior to January 12, 1998, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.1 to 4.14, 4.104, Diagnostic Code 7199-7121 (1997).

2.  The criteria for a rating in excess of 10 percent for 
left leg deep venous thrombosis with anomalous inferior vena 
cava from January 12, 1998, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.1 to 
4.14, 4.104, Diagnostic Code 7199-7121 (1999).

3.  The criteria for a rating in excess of 10 percent for 
right leg deep venous thrombosis prior to January 12, 1998, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.1 to 4.14, 4.104, Diagnostic Code 
7199-7121 (1997).

4.  The criteria for a rating in excess of 10 percent for 
right leg deep venous thrombosis from January 12, 1998, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.1 to 4.14, 4.104, Diagnostic Code 7199-
7121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 5 Vet. App. 277, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 C.F.R. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 C.F.R. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

A rating decision dated in April 1996 originally granted 
service connection for left leg deep venous thrombosis with 
anomalous inferior vena cava, and for right leg deep venous 
thrombosis and assigned 10 percent evaluation for each leg.  
The veteran initiated an appeal from the initial assignment 
of disability evaluations.  

The Board notes that the  RO characterized the issues on 
appeal was entitlement to an increased rating.  However, the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), in Fenderson v. 
West, 12 Vet. App. 119 (1999) held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found.  The 
veteran in this case has clearly indicated that what he seeks 
is the assignment of higher disability evaluations.  He was 
informed of all relevant rating criteria in the statement of 
the case and supplemental statements of the case furnished to 
him.  Although the Board has characterized the issues on 
appeal as one of determination of appropriate rating for the 
veteran's service-connected disabilities, such change has no 
impact on the merits of the veteran's appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  

The veteran's left leg deep venous thrombosis with anomalous 
inferior vena cava is currently evaluated as 10 percent 
disabling, and his right leg deep venous thrombosis is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7199-7121, as analogous to post-
phlebitic syndrome of any etiology.  See 38 C.F.R. § 4.27 
(1999).  In the course of this appeal for an increased 
evaluation, substantive changes were made to the schedular 
criteria for evaluating diseases of the arteries and veins, 
and became effective January 12, 1998.  See Fed. Reg. 65207-
65244 (1998).  The Court has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  The 
Board observes that during the course of the appeal, the RO 
has duly considered the veteran's claim under both the old 
and the new rating criteria.

Under the criteria in effect prior to the regulatory changes, 
phlebitis or thrombophlebitis warranted a 10 percent 
evaluation when characterized by persistent moderate swelling 
of the leg not markedly increased on standing or walking.  A 
30 percent evaluation is warranted when the disability is 
characterized by persistent swelling of the leg or thigh, 
increased on standing or walking one or two hours readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(1997).

Under the criteria in effect as of January 12, 1998, post-
phlebitic syndrome of any etiology warrants a 10 percent 
evaluation where there is intermittent edema of the extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  A 20 percent evaluation is warranted if 
there is persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).

In accordance with Rhodan v. West, 12 Vet. App. 55 (1998), 
the Board will evaluate the veteran's service-connected left 
leg deep venous thrombosis with anomalous inferior vena cava 
and his service-connected right leg deep venous thrombosis 
under the old criteria both prior to and from January 12, 
1998, and under the new criteria, as well, from January 12, 
1998.

Prior to January 12, 1998

Upon consideration of the evidence of record, the Board has 
concluded that the RO's assignment of separate 10 percent 
disability ratings for the veteran's left and right lower 
extremity disabilities prior to January 12, 1998 was correct.  
VA medical reports dated in August 1995 and May 1997 reflect 
complaints of pain and swelling.  In addition, he testified 
in September 1996 before a hearing officer sitting at the 
local RO that prolonged standing or walking of one to two 
hours' duration does increase the swelling, and that he will 
experience severe pain every now and then.  Both symptoms, he 
averred, are relieved by elevating his legs.  He also 
testified that he wears support stockings daily, but that he 
takes no prescription medication.  Nonetheless, while the 
medical evidence of record does confirm findings of 1+ 
bilateral edema in August 1995, in May 1997, the examiner 
observed no swelling or edema, tenderness to palpation, or 
paresthesias.  Moreover, the claims file is bereft of any 
treatment records documenting complaints of and treatment for 
this condition, including any evidence that swelling 
increases upon one to two hours' activity.  Rather, the 
veteran testified in September 1996 that he has not received 
medical treatment for his condition since his discharge from 
active service, nor does he takes any prescription medication 
for it.  In August 1995, the examiner observed the veteran to 
move about the examining room and to ambulate normally.  
Furthermore, the medical evidence reflects no findings of 
stasis dermatitis, skin ulceration, erythema, or 
pigmentation.  Finally, in May 1997 the veteran was diagnosed 
with bilateral thrombophlebitis, with no current evidence of 
recurrence.

Accordingly, a rating in excess of 10 percent is not 
warranted for either the left leg deep venous thrombosis with 
anomalous inferior vena cava, or the right leg deep venous 
thrombosis prior to January 12, 1998.

From January 12, 1998

The veteran testified before the undersigned member of the 
Board in June 1999 that he continues to experience severe 
pain, and swelling that can last one to three days.  In a 
statement submitted at the hearing, with the appropriate 
waiver of review by the RO required under 38 C.F.R. § 20.1304 
(1999), the veteran noted he continues to experience swelling 
but that it is to a lesser extent than previously.  
Buttressing these complaints, the February 1998 VA 
examination report does show findings of edema-described as 
more noticeable on the right, and 1+ pre-tibially, on the 
left.  Nonetheless, the examiner characterized the edema as 
"mild."  Furthermore, the claims file remains bereft of any 
treatment records documenting complaints of and treatment for 
these conditions.  Rather, the veteran testified in June 1999 
that he is not currently receiving medical care for his 
condition and that he takes no prescription or over-the-
counter medication for his symptoms.  Indeed, the medical 
evidence of record simply does not establish that any 
manifested edema is incompletely relieved by elevation of the 
extremities, nor does it present medical evidence 
demonstrating that he experiences persistent swelling 
increased on standing or walking one or two hours.  Finally, 
the medical evidence of record shows no findings of 
ulcerations, dermatitis, or cellulitis, or of any other 
impairment attributable to the left leg and right leg deep 
venous thrombosis.

Accordingly, a rating in excess of 10 percent is not 
warranted for either the left leg deep venous thrombosis with 
anomalous inferior vena cava, or the right leg deep venous 
thrombosis under either the old or the new criteria.  See 
Rhodan v. West, supra.

Conclusion

In reaching this decision as to both periods of time 
involved, the Board has considered the history of the 
veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. § 4.1, 4.2 
(1999).  It is clear that the veteran suffers from his left 
and right lower extremity disabilities.  However, the 
preponderance of evidence does not support a finding that the 
criteria for a rating in excess of 10 percent prior to 
January 12, 1998, or in excess of the current 10 percent from 
January 12, 1998, have been met for either the left leg deep 
venous thrombosis with anomalous inferior vena cava or the 
right leg deep venous thrombosis.  It follows that there is 
not such a state of equipoise of the negative and the 
positive evidence so as to otherwise provide a basis for 
favorable action on the veteran's appeal.  38 U.S.C.A. 
§ 5107(b) (West 1991).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999).  The Board 
finds that in this case, the disability picture is not so 
exceptional or unusual as to warrant referral for 
consideration for an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's left 
and right lower extremity disabilities have resulted in 
frequent hospitalizations or caused marked interference with 
his employment.  Rather, the veteran has testified in 
September 1996 and June 1999 that he has not received 
treatment for these disabilities since his discharge from 
active service.  In addition, he has consistently and 
specifically testified that these disabilities have not 
interfered with his jobs, and that they have not caused him 
to miss work.  The Board is not therefore required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337 1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

A rating in excess of 10 percent for left leg deep venous 
thrombosis with anomalous inferior vena cava, prior to and 
from January 12, 1998, is not warranted.

A rating in excess of 10 percent for right leg deep venous 
thrombosis, prior to and from January 12, 1998, is not 
warranted.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

